Exhibit 10.02

 

Execution Copy

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

THIRD AMENDEMENT TO THE
VIDEO ON DEMAND LICENSE AGREEMENT

 

This Third Amendment, effective as of September 8, 2007 (“Effective Date”)
hereby amends the Video on Demand License Agreement regarding carriage of motion
pictures on a “video on demand” basis that was entered into by and between NEW
FRONTIER MEDIA, INC., a Colorado Corporation (“Licensor”) and TIME WARNER CABLE
LLC (f/k/a Time Warner Cable, a division of Time Warner Entertainment Company,
L.P., a Delaware partnership) (“TWC”) as of the 13th day of March, 2000, as
subsequently amended (the “Agreement”).  Licensor and TWC hereby agree as
follows:

 

1.                                       Amendments to Agreement.  The following
provisions amend certain provisions set forth in the Agreement and such
provisions shall govern the parties’ relationship with respect to the Programs
provided to TWC by Licensor under the Agreement and this Third Amendment.

 

A.                                   Programs.  Section 4(a) of the Agreement is
hereby modified by adding “and a [***] Gay Films [***]” after the phrase “and
[***] Thrillers” in the first sentence of such Section.

 

B.                                     Programs.  Section 4(c) of the Agreement
is hereby modified by (i) deleting the word “or” between the phrases [***] and
[***] in the first sentence of such Section and inserting a comma (“,”) in its
place, and (ii) adding the following phrase at the end of such first sentence,
prior to the period:  “, [***]”.

 

C.                                     Programs.  The following shall be added
as a new Section 4(f) to the Agreement:  “Each “Gay Film” provided by Licensor
[***].  Each Gay Film provided by Licensor shall be rated (or if not rated,
would be rated, in accordance with the “Adult Content Comparison Chart” attached
hereto as Exhibit F) no more graphic than [***].  Notwithstanding anything to
the contrary herein, the descriptions and restrictions set forth in Sections
4(c) through 4(e) shall not be applicable to “Gay Films”.

 

D.                                    Fees.  Section 5(a) of the Agreement is
hereby modified by adding to the end of such first sentence the phrase “and a
License Fee for each Buy of [***] equal to the greater of [***] in connection
with such Buy or [***].”

 

E.                                      Payments; Reports.  Section 6(b) of the
Agreement is hereby modified by adding “, Gay Films,” after the phrase “Such
statement shall include, without limitation, the number of Buys during the
relevant [***] of all Events, Thrillers”.

 

F.                                      Definitions.  Section 1(c) of the
Agreement (the definition of “Program”) is hereby modified by adding “, Gay
Film” after the phrase “Adult Feature Film, Thriller”.

 

G.                                     Representations and Warranties. 
Section 9(b) of the Agreement is hereby modified by deleting the period at the
end of the first sentence thereof and adding at the end of such first sentence
the following:  “or (iii) violates any applicable law or regulation.  Without

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

limiting the generality of the foregoing, Licensor represents, warrants and
covenants that (A) each Program is, and throughout the Term shall be, in all
respects in compliance with the requirements of the Child Protection and
Obscenity Enforcement Act of 1988, as amended by the Child Protection
Restoration and Penalties Enhancement Act of 1990 and as further amended (now or
in the future), and all rules and regulations promulgated thereunder
(collectively, the “CPOEA”), (B) Licensor shall keep all records required by,
and in compliance with, the CPOEA and will serve as custodian of record of such
records at its place of business, and (C) there shall be no “minor” (as such
term is most liberally construed pursuant to the laws of any state) appearing in
any of the Programs.”.

 

H.                                    Exhibit.  Exhibit F attached hereto is
hereby appended to the Agreement as “Exhibit F”.

 

2.                                       All of the terms and conditions set
forth in the Agreement shall remain in full force and effect, except to the
extent that such terms and conditions are modified by or in conflict with the
provisions of this Third Amendment, in which case the provisions of this Third
Amendment shall prevail.  Subject to the foregoing, this Third Amendment and the
Agreement (including all other amendments, addenda, schedules and exhibits
thereto) shall be deemed one and the same document, and references in the
Agreement to the “Agreement” shall be deemed to refer to the Agreement as
amended by this Third Amendment.

 

Signature Page to Follow

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

ACCEPTED AND AGREED:

 

Time Warner Cable LLC

 

New Frontier Media, Inc.

 

 

 

By:

/s/ Melinda C. Witmer

 

By:

 /s/ Ken Boenish

Name: Melinda C. Witmer

 

Name: Ken Boenish

Title: SVP, Chief Programming Officer

 

Title: President

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

Exhibit F

 

[***]

 

[Table Illustrating Differences between Editing Standards Omitted.]

 

--------------------------------------------------------------------------------